  Case 5:21-cv-05009-JLV Document 5 Filed 03/05/21 Page 1 of 6 PageID #: 15




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                                 WESTERN DIVISION

DARWIN NATHANIEL TOOF,                                 CIV. 21-5009-JLV

                    Plaintiff,

                                            ORDER GRANTING PLAINTIFF LEAVE
       vs.                                   TO PROCEED IN FORMA PAUPERIS
                                               AND DISMISSING COMPLAINT
AMANDA SWANSON, Investigator for
Rapid City Police Department, in her
individual and official capacity;
KEVIN THOM, Sheriff, in his official
capacity; DON HENDRICK, Chief of
Police, in his official capacity; and
COUNTY OF PENNINGTON,

                    Defendants.



      Plaintiff Darwin Nathaniel Toof, a prisoner at the Pennington County

Jail, filed a pro se civil rights action under 42 U.S.C. § 1983. (Docket 1). Mr.

Toof moves to proceed in forma pauperis and provides a copy of his prisoner

trust account report. (Dockets 2 & 3).

      The Prison Litigation Reform Act, 28 U.S.C. ' 1915, requires prisoners to

make an initial partial filing fee payment when possible. Determination of the

partial filing fee is calculated according to 28 U.S.C. ' 1915(b)(1), which

requires a payment of 20 percent of the greater of:

      (A)    the average monthly deposits to the prisoner=s account;

             or

      (B)    the average monthly balance in the prisoner=s account
             for the 6-month period immediately preceding the filing
             of the complaint or notice of appeal.
  Case 5:21-cv-05009-JLV Document 5 Filed 03/05/21 Page 2 of 6 PageID #: 16




In support of his motion, plaintiff provided a copy of his prisoner trust account

report signed by an authorized prison officer. (Docket 3). The report shows an

average monthly deposit for the past six months of $0, an average monthly

balance for the past six months of $0 and a current balance of $0. Id. In light

of this information, the court finds plaintiff is not required to make an initial

partial filing fee.

       Under 28 U.S.C. ' 1915A, the court must review a prisoner complaint

and identify cognizable claims or dismiss the complaint if it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. This

screening process Aapplies to all civil complaints filed by [a] prisoner[],

regardless of payment of [the] filing fee.@ Lewis v. Estes, 242 F.3d 375 at *1

(8th Cir. 2000) (unpublished) (citing Carr v. Dvorin, 171 F.3d 115, 116 (2d Cir.

1999). A[A] complaint, containing as it does both factual allegations and legal

conclusions, is frivolous where it lacks an arguable basis either in law or in

fact. . . . ' 1915(d)=s term >frivolous,= when applied to a complaint, embraces not

only the inarguable legal conclusion, but also the fanciful factual allegation.@

Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       Mr. Toof names Amanda Swanson and Don Hedrick as defendants.1 Ms.

Swanson and Mr. Hendrick are employed by the Rapid City Police Department.

Id. “A suit against a government officer in his official capacity is functionally

equivalent to a suit against the employing governmental entity.” Veatch v.

Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010). Mr. Toof’s




       1Mr.Toof sues Ms. Swanson in her individual and official capacity but
only sues Mr. Hendrick in his official capacity. (Docket 1 at p. 2).
                                          2
   Case 5:21-cv-05009-JLV Document 5 Filed 03/05/21 Page 3 of 6 PageID #: 17




official capacity claims against Ms. Swanson and Mr. Hendrick are the

equivalent to claims against the City of Rapid City. Id. A municipal

government may only be sued “when execution of a government’s policy or

custom, whether made by its lawmakers or by those whose edicts or acts may

fairly be said to represent official policy,” deprives a plaintiff of a federal right.

Monell v. Dept. of Soc. Servs., 436 U.S. 658, 694 (1978). Because Mr. Toof

does not claim that policies or customs of the City of Rapid City deprived him

of his rights, the official capacity claims against Ms. Swanson and Mr.

Hendrick are dismissed with prejudice for failure to state a claim under

28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1).

         Mr. Toof sues Pennington County and Kevin Thom, the Pennington

County Sheriff.2 (Docket 1 at p. 2). Claims against Mr. Thom in his official

capacity are the equivalent of a lawsuit against Pennington County. See

Veatch, 627 F.3d at 1257. Thus, his claims against Mr. Thom, in his official

capacity, are dismissed with prejudice under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and

1915A(b)(1).

         A county may only be sued “when execution of a government’s policy or

custom, whether made by its lawmakers or by those whose edicts or acts may

fairly be said to represent official policy,” deprives a plaintiff of a federal right.

Monell, 436 U.S. at 694. Mr. Toof does not allege Pennington County has

unconstitutional policies or customs. The claims against Pennington County


         2   Mr. Toof sues Sheriff Thom only is his official capacity. (Docket 1 at
p. 2).

                                              3
  Case 5:21-cv-05009-JLV Document 5 Filed 03/05/21 Page 4 of 6 PageID #: 18




are dismissed without prejudice under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and

1915A(b)(1).

       Finally, Mr. Toof sues Ms. Swanson in her individual capacity. (Docket

1 at p. 2). He brings a civil rights claim against her under 42 U.S.C. § 1983.

Id. at p. 1. The Civil Rights Act provides: “[e]very person who, under color . . .

of any State . . . subjects, or causes to be subjected, any citizen of the United

States . . . to the deprivation of any rights, privileges, or immunities secured by

the Constitution and laws, shall be liable to the party injured[.]” 42 U.S.C.

§ 1983. Mr. Toof alleges Ms. Swanson was “acting with tortious interference

with business relations and broke [her] professional responsibility [rules.]”

(Docket 1 at p. 2). The complaint alleges Ms. Swanson called Mr. Toof’s wife

and showed her records of telephone calls between Mr. Toof and other women.

Id. at p. 4. Mr. Toof contends this was done with the intention of creating

anger between Mr. Toof and his wife. Id. He asserts Ms. Swanson’s actions

amount to entrapment, harassment, and defamation. Id. He claims she used

excessive force and retaliated against him. Id. Mr. Toof merely lists the First,

Fifth, Sixth, Seventh, Eighth, Eleventh, Twelfth and Fourteenth Amendments

in his complaint. Id. His complaint seeks $10,000,000 and injunctive relief.

Id. at p. 7.

       After review of the complaint, Mr. Toof does not state facts which would

support a claim that Ms. Swanson’s alleged action violated his constitutional

rights or a federal law. Braden v. Wal-Mart, 588 F.3d 585, 594 (8th Cir. 2009)

(“a complaint must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’ ”) (citing Ashcroft v. Iqbal, 556



                                           4
  Case 5:21-cv-05009-JLV Document 5 Filed 03/05/21 Page 5 of 6 PageID #: 19




U.S. 662, 663 (2009)). To determine whether a claim is plausible on its face is

a “context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Ashcroft, 556 U.S. at 679. A complaint must

allege “more than labels and conclusions.” Torti v. Hoag, 868 F.3d 666, 671

(8th Cir. 2017) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007)). Even after liberal construction, the allegations of Mr. Toof’s complaint

consist only of mere legal conclusions. The complaint fails to “state of claim to

relief that is [factually] plausible on its face.” Braden, 588 F.3d at 594 (internal

quotation marks and citation omitted). The claims against Ms. Swanson are

dismissed without prejudice under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and

1915A(b)(1).

                                     ORDER

      Accordingly, it is

      ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

(Docket 2) is granted.

      IT IS FURTHER ORDERED that plaintiff’s complaint is dismissed

consistent with this order pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1) for failure to state a claim upon which relief may be granted.

      IT IS FURTHER ORDERED that the institution having custody of

plaintiff is hereby directed that, whenever the amount in his trust account

exceeds $10, monthly payments that equal 20 percent of the funds credited to

the account the preceding month shall be forwarded to the United States




                                         5
  Case 5:21-cv-05009-JLV Document 5 Filed 03/05/21 Page 6 of 6 PageID #: 20




District Court Clerk=s Office pursuant to 28 U.S.C. ' 1915(b)(2) until the filing

fee of $350 is paid in full.

      Dated March 5, 2021.

                          BY THE COURT:

                          /s/ Jeffrey L. Viken
                          JEFFREY L. VIKEN
                          UNITED STATES DISTRICT JUDGE




                                         6
